Title: To Benjamin Franklin from Sir Edward Newenham, 4 December 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            Dear Sir
            4th Decr: 1783
          
          The very important Affairs now agitating in this Kingdom, may render the Enclosed papers agreable to you;— Parliament, contrary to Precedent, refused us leave to Introduce a Bill for the more representation—because it came from the Volunteers; I sent you the Debates under Cover to Monsieur Dupont,

where-in you will see the Arguments on each side; the Conduct of Government has doubled the Ardor of the Volunteers, & every Parish in Ireland will have a meeting in order to memorial Parliament for a Reform in a reasonable degree, we will have; we have lost the first Question by 152 to 77, but that 77 would purchase the 152 five or Even Six times over; there never was in any public Assembly that I have frequented more regularity, firmness, unanimity or Spirit; we sat in the great Rotunda, in a Circle of 200 feet on Elevated Benches covered with Green bays, our General Seated in a Superb Chair mounted on 4 Steps covered with Capeting; Centries with fixed Bayonets at Each Entrance to the seats; a Captain’s Guard at the Door, but Every Person was admitted on the second Day without Tickets; the hindmost Benches were for the Members of both houses of Parliament; the Audience was generaly 5 or 600, but no person Admitted into the Rotunda untill the Delegates had taken their seats & the Roll was called over; the Names of those Present & absent were published in printed Votes every Day, & also how they Voted upon Each Question; Every Delegate (except the Clerical ones) were in full uniform; Each paid two Guineas, as a present to the Lying-in-Hospital to whom the Rotunda belongs.
          I have the Honor of yours of the 16th of last month, & it gives the fullest Support to my Declaration, that the Commercial Treaty was not concluded, though the Contrary was solemnly asserted this day in full Parliament;—but we Cannot cary even a turnpike bill against the present Corrupted Majority of the Irish Parricides & the English Corruptors; no age furnished a more Obsequious set of mean time-Serving Members;— I am tired of this Nation— I wish my property was in one Bank Note, & Even at this Time of Life, I would Change

my Residence—my family are of my opinion; I view this Nation, as a privy purse for the British Minister; formerly England controuled us, & now an English secretary Taxes us, for his, Ipse dixit, carries every point—this day in the act for—Facilitating the Trade of the united States of North America with this Kingdom—I moved an Amendment after the word America— Viz—& the territories thereunto belonging—this Amendment was defended by Several, but negatived without any Support but the Book of Numbers—
          Lady Newenham, with every Sentiment of real Respect desires to be Gratefully remembred to you—In which, my Son joins; he is well educated, & therefore (as heir to a Good Estate) I am proud to find, his public declarations are acceptable to the friends of Ireland—last Night Colonel Grattan was not Elected Colonel of the Dublin Independants—how! how! are the mighty fallen—a tolerable Share of his £50000 was distributed, but it would not do—he Voted for the Vote of Censure against the Volunteers, & they resented it— Mr Smith is Elected in his Room—it was Debated to send one pair of the Colours back; but as they were the work & present of Mrs: Grattan, it was deemed rather ungenteel; I wish the Corps had not been so precipitate as it may drive him into opposition on the Reform Bill—& furnish him with arguments of Dissention—
          
          I hope soon to hear of your Excellency good health, & the same pleasing account of your most amiable Grandson—
          I have the Honor, to be, with Every sentiment of Respect & the Most unfeigned regard Your Excellencys Most Obt: & Humble Servt—
          
            Edward Newenham
          
         
          Addressed: His Excellency B: Franklin / Minister Plenioptentiary / from the United States / of North America
        